‘.


,;’                                                        606
[


‘.    OFFICE   OF THE AlTORNEY   GENERAL   OF TEXAS
                          AUSTIN

;
     I.
          608




.:
603
                    Ye fsel, fwa the f&es et&ml   by jou, that then
     wa uatier        a do1lver~ of p38a@8doa of the aotoP f-1 Em l
     p usa g e o f title thweto lh s Bm     e R tto tto   tm   tr ua c k
     le880?8,   so d theefor. M  sa le 0              rlthlutha
                                           dlett'tbutirro
     poo0ept Of tb, Stdato.   me saat that BPouaIRoot paid aom
     leww muat fR t&8 fu.1,.     yet elsoptd17# a g&lloa s8 sa
     ~.muattokQsd~~~t;LurnUlf~‘~~
     ~yg8gMih       a8 la8sors of ths trtwks, 18 wt rteFt@l to
               . Th6onlymale ordLItrlbutloa~atfrm~yoar
     sktioora8 0r fsats 18 the traaafer of title aad pmer8ba
     fPo8 aable      to   Pous a   Boot.




i;
     r*st quutha,    that the taxuu wtwlly ps~~by BPolRk    a
1:   Root,     by tm tmackleuorr.
             rtot                     she deawtioa of 17# 8 g8l-
?r   lea irou tbr,rattal fee dosr not mea that  the laasorrpaid
     $be tax.




                    &wm.lS&,
                           at Etise, th8t   tm olaim      for 8nraPottw
     uugJPqMlPlysR4e,ourua8wJr*~0
                                the flsstsmdkYocclrdqrre*
     tloa8eottpeltbe eolralorioat&attbe
                                      ComptrolZ~rl.e@lyaa
     my the ~fundtoBroun&Root, mtltorro amelse.
620